DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Election/Restrictions
Applicant's election with traverse of group III in the reply filed on April 23, 2021 is acknowledged.  The traversal is on the ground(s) that there would not be a serious burden if the groups were examined together.  This is not found persuasive because the groups required different search, have different classification and have divergent subject matter. Note that the elected group does not requires that the same composition as in group I and just need for the composition, which is nor even defined, to be co-refined. Moreover, as to the Burden of search, the MPEP 803 states:
"For purposes of the initial requirement, a serious burden on the examiner may be prima facie shown if the examiner shows by appropriate explanation of separate classification, or separate status in the art, or a different field of search as defined in MPEP  § 808.02. That prima facie showing may be rebutted by appropriate showings or evidence by the applicant. Insofar as the criteria for restriction practice relating to Markush-type claims is concerned, the criteria is set forth in MPEP § 803.02. Insofar as the criteria for restriction or election practice relating to claims to genus-species, see MPEP §806.04(a) - §806.04(i) and § 808.01(a)."

Applicant's arguments do not point out the supposed errors in the restriction requirement.
The requirement is still deemed proper and is therefore made FINAL.
Claims 1-10 and 17-24 are withdrawn from further consideration pursuant to 37 CFR 1.142(b), as being drawn to a nonelected inventions, there being no allowable generic or linking claim. Applicant timely traversed the restriction (election) requirement in the reply filed on April 23, 2021.

Specification
The disclosure is objected to because of the following informalities: paragraph [0553] recites that AA was designated to mean Post-Addition, yet the tables, see for example Table 10, shows PA to indicate Post-Addition. Should the abbreviation/acronyms be PA instead of AA? Note that AA is a commonly used abbreviation, in the art, for Acrylic Acid. 
Appropriate correction is required.
Claim Objections
Claim 11 is objected to because of the following informalities: the claim includes words with a capital letter in the body of the claim and the use of capital letter are permitted only for the first line of word of the claim and for acronyms/abbreviation. Each claim begins with a capital letter and ends with a period. Periods may not be used elsewhere in the claims except for abbreviations. See Fressola v. Manbeck, 36 USPQ2d 1211 (D.D.C. 1995). Where a claim sets forth a plurality of elements or steps, each element or step of the claim should be separated by a line indentation, 37 CFR 1.75(i).
Appropriate correction is required.
Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 11-16 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, because the specification, while being enabling for compositions including cellulose fibers and cellulose ester staple fibers, does not reasonably provide enablement for all co-refined compositions as claimed.  The specification does not enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention commensurate in scope with these claims. The specification including the examples do not support that any co-refined composition can be used to obtain the claimed results. This is evidenced by the examples, which show that the composition used was a blend of cellulose and cellulose ester staple fibers and there is no evidence that the results can be obtained with other co-refined composition. 
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 11-16 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 11 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite in that it fails to point out what is included or excluded by the claim language.  This claim is an omnibus type claim. Note that the independent claim does not limits the materials in the composition and therefore, the co-refined composition could be a blend of two different cellulose fibers and thus it is unclear what would be the difference between the co-refined and the 100% cellulose.
In clam 11 is the phrase “the press” lacks of antecedent basis. The claim is also vague and indefinite because it is incomplete since it omits essential steps, such omission amounting to a gap between the steps.  See MPEP § 2172.01.  The omitted steps are: the stages of the process that the web is passed through presses, assumed wet presses. Note that while the claim recites a wet-laid process, not all wet-laid processes use wet-presses or any kind of presses, e.g., a through-air-drying process.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by any of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 Al or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few.
 With regard to claims 11-16, all of the above references teach a wet laid process in which a composition comprising cellulose fibers and synthetic fibers are co-refined and therefore, the PLI of the formed web comprising the composition, as claimed, can be increased as compared to a 100% cellulose composition, i.e., the increase of the PLI is inherent to the web containing the claimed composition; the references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt;  ¶ [0064]] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura and column 5, lines 6-11 of Mitchell.
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 11-16 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ide et al., (hereafter Ide), WO 2018/0110059 A1, equivalent reference EP 3556937 A1.
With regard to claims 11-16, Ide teaches a continuous process for the making of wet-laid papers that can be used in a filter media, such as for cigarette filter and other products; see ¶-[0069]. The paper is made with a blend of pulp fibers and cellulose ester staple fibers; see abstract and ¶-[0041]. Ide also teaches the same type of cellulose ester, i.e. cellulose acetate (¶-[0025]), and having length and diameter, DPF, falling within the claimed range, i.e., from not less than 1.5 to less than 8; see ¶-[0028]-[0029], in combination/mixture with wood fibers as the pulp fibers; see ¶-[0032]. On figure 3, explained on ¶-[0077]-[0079], Ide teaches that the raw materials in S1 can be refined; see ¶-[0079], and since S1 is the blend of cellulose fibers and cellulose ester staple fibers, then it is the co-refining of the composition. Therefore the claimed properties of the process, i.e., the increase of PLI compared to a 100% cellulose composition web, would be inherently the same as claimed.
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 11-16 are rejected under 35 U.S.C. 103 as being unpatentable over Ellery et al., (hereafter Ellery), US Patent No. 5,631,078 and Clark et al., (hereafter Clark), US Patent Application Publication No. 2014/0311694 A1 in view of Wing et al., (hereafter Wing), US Patent No. 3,953,283, Reinhardt et al., (hereafter Reinhart), US Patent No. 5,102,502, Fushimi et al., (hereafter Fushimi), US Patent Application Publication No. 2017/0043565 Al or Matsumura et al., (hereafter Matsumura), US Patent No. 5,927,287 and Mitchell et al., (hereafter Mitchell), US Patent No. 6,010,595, just to mention a few.
 With regard to claims 11-16, the primary references teach a wet-laid process using a composition including cellulose fibers and cellulose ester staple fibers; see below:
Clark teaches a continuous process of making paper, by the wet-laying technique (¶-0094]), the paper that can be used to make all type of papers product (¶ [0163]-[0173]), using a composition including a mixture/blend of cellulose fibers and a multicomponent fiber having a denier of less than 3, (abstract), and containing a water dispersible part and a water non-dispersible part, the water non-dispersible including cellulose ester, ¶-[0146]. In the making of the paper the water dispersible part dissolves leaving the water non-dispersible fibers in the slurry; see ¶-[0072]. Note that the fibers are staple fibers, since they are short cut fibers which meets the definition of staple or at the very least cutting to the length of staple fibers would have been obvious to one of ordinary skill in the art. Moreover Clark teaches that the fibers can be cut staple; see ¶-[0162].
Ellery teaches a product, i.e., a film, which is made by a continuous wet-laying technique and therefore, includes all the disclosed process steps, using a mixture of cellulose and cellulose ester fibers in proportions 20-85 of acetate ester fibers and 80-15 of cellulose fibers; see abstract, column 2, lines 1-14, and examples. Ellery teaches that the acetate fibers have denier between 1 to 30 with average length between 1 to 7 mm (reading on claims 2-5 and 18); see column 2, lines 38-42.
Both primary references are silence with regard to the co-refining of the blend of cellulose and cellulose ester staple fibers. However, the secondary references teach that it is well-known to beat/refine wood pulp, i.e., cellulose fibers and synthetic fibers; see column 4, lines 10-21 of Wing; example 1 of Reinhardt; ¶-[0064] and [0083] of Fushimi and column 7, lines 56-67 of Matsumura and column 5, lines 6-11 of Mitchell. Therefore, beating/refining the blend of cellulose fibers and the synthetic fiber claimed, i.e., the cellulose ester staple fibers, would have been obvious to one of ordinary skill in the art since he/she would have reasonable expectation of success if the blend is beaten/refined as a blend. Therefore, the properties of the process of the combined references would be inherently the same as claimed.
Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure in the art of “Wet-laid Process Using a Co-Refined Composition.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JOSE A FORTUNA whose telephone number is (571)272-1188.  The examiner can normally be reached on MONDAY- FRIDAY 12:30 PM- 9:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Abbas Rashid can be reached on 571-270-7457.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/JOSE A FORTUNA/Primary Examiner, Art Unit 1748                                                                                                                                                                                                        

JAF